
	

114 HR 3171 IH: To amend the Public Health Service Act to prohibit certain research on the transplantation of human fetal tissue obtained pursuant to an abortion.
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3171
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Sensenbrenner (for himself and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to prohibit certain research on the transplantation of human
			 fetal tissue obtained pursuant to an abortion.
	
	
		1.Prohibiting certain research on the transplantation of human fetal tissue obtained pursuant to an
 abortionSection 498A(a) of the Public Health Service Act (42 U.S.C. 289g–1(a)) is amended— (1)by amending paragraph (2) to read as follows:
				
 (2)Prohibition on use of tissue obtained pursuant to abortionsHuman fetal tissue may be used in research carried out under paragraph (1) only if the tissue is obtained pursuant to a stillbirth.;
 (2)in subsection (b)(2)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (3)in subsection (c)(1)(B), by striking may have been obtained pursuant to a spontaneous or induced abortion or pursuant to a stillbirth and inserting has been obtained pursuant to a stillbirth; and
 (4)in subsection (g), by striking after a spontaneous or induced abortion, or.  